UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 19, 2014 FIRST GUARANTY BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Louisiana 000-52748 26-0513559 (State or Other Jurisdiction) of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 400 East Thomas Street, Hammond, LA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (985) 345-7685 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On December 19, 2014, First Guaranty Bancshares, Inc., the holding company of First Guaranty Bank, issued a press release announcing the postponement of its public stock offering. A copy of the press release announcing the postponement of the public offering is filed as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Press Release dated December 19, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FIRST GUARANTY BANCSHARES, INC. Date:December 19, 2014 By: /s/ Eric J. Dosch Eric J. Dosch Chief Financial Officer
